974 So. 2d 554 (2008)
AAA BAIL BONDSMAN SERVICE, Appellant,
v.
STATE of Florida, Appellee.
No. 5D07-2337.
District Court of Appeal of Florida, Fifth District.
February 15, 2008.
Michael W. Johnson, Ocala, for Appellant.
No Appearance for Appellee.
PER CURIAM.
The trial court properly denied appellant's motion to cancel a final judgment forfeiting a bail bond where the State did not interfere with appellant's exclusive custody of the criminal defendant prior to the defendant absconding. See Universal Bail Bonds, Inc. v. State, 929 So. 2d 697 (Fla. 3d DCA 2006); Fast Release Bail Bonds, Inc. v. State, 895 So. 2d 448 (Fla. 4th DCA 2005); Bush v. Int'l Fid. Ins. Co., 834 So. 2d 212 (Fla. 4th DCA 2002).
AFFIRMED.
GRIFFIN, ORFINGER and EVANDER, JJ., concur.
[DOCNUM 0802163H]]